


110 HR 3134 IH: Responsible Security in Iraq

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3134
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2007
			Ms. Waters (for
			 herself, Ms. Lee, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the use of funds for training and equipping
		  the Iraqi Security Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Security in Iraq
			 Act.
		2.Prohibition on
			 use of funds for training and equipping the Iraqi Security Forces
			(a)FindingsCongress
			 makes the following findings:
				(1)Over the past 4
			 years, the United States has invested more than $19,000,000,000 in the
			 organization, training, and equipping of 346,500 personnel of the Iraqi
			 Security Forces.
				(2)As of October 28,
			 2006, $133,000,000 of the Iraq Relief and Reconstruction Fund has been used to
			 purchase more than 370,000 weapons for personnel of the Iraqi Security
			 Forces.
				(3)According to the
			 Special Inspector General for Iraq Reconstruction, only about 10,000 of the
			 370,000 small arms delivered to Iraq through United States assistance programs
			 have had their serial numbers recorded.
				(4)Despite making significant progress in
			 generating a sizeable national security force, the Iraqi Security Forces have
			 not developed as fast as Coalition countries had planned and, as a result, the
			 Iraqi Security Forces are not yet ready to take responsibility for Iraq’s
			 security.
				(5)As the number of personnel of the Iraqi
			 Security Forces trained and equipped has increased, the overall violence in
			 Iraq has not diminished, and the Iraqi Security Forces have not offset United
			 States manpower to allow United States Armed Forces and other personnel in Iraq
			 to be redeployed.
				(6)Initial assumptions that the Iraqi Security
			 Forces could be reformed and prepared to defend the Iraqi people from
			 insurgents and warring factions were seriously flawed.
				(7)Neither the Department of Defense nor the
			 Government of Iraq can determine how many of the nearly 350,000 personnel of
			 the Iraqi Security Forces who have been trained by Coalition forces are still
			 serving in the Iraqi Security Forces and whether such personnel have been
			 properly vetted or trained.
				(8)Many elements of the Iraqi Security Forces
			 remain loyal to local sectarian and militia interests.
				(9)Involvement by the Iraqi Security Forces in
			 extrajudicial killings and kidnappings throughout Iraq has been widely
			 reported.
				(10)According to a
			 recent poll, 51 percent of Iraqis think attacks on United States Armed Forces
			 are acceptable.
				(11)The Government of
			 Iraq seems ill equipped to deal with the problem of sectarian violence in
			 Iraq.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)without a strong
			 central government to which Iraqis are loyal, the United States is arming
			 different sides of a civil war in Iraq;
				(2)training and equipping the Iraqi Security
			 Forces risks arming different sides of a violent power struggle that may
			 escalate in the coming years with an increase in the number of trained, armed
			 fighters;
				(3)training and equipping the Iraqi Security
			 Forces also increases the danger that weapons provided to the personnel of the
			 Iraqi Security Forces will one day be turned against the United States and its
			 allies in the region; and
				(4)the United States should halt the arming
			 and training of the Iraqi Security Forces and thereby stop directly
			 contributing to increasing strife in Iraq.
				(c)Prohibition
				(1)In
			 generalNotwithstanding any other provision of law, no funds
			 available to the Department of Defense or any other department or agency of the
			 Government of the United States may be used, directly or indirectly, to—
					(A)provide training to the Iraqi Security
			 Forces; or
					(B)sell or otherwise
			 transfer arms to the Iraqi Security Forces, unless such sale or transfer of
			 arms is specifically authorized by an Act of Congress enacted after the date of
			 the enactment of this Act.
					(2)Effective
			 dateParagraph (1) takes effect beginning 30 days after the date
			 of the enactment of this Act.
				(d)Iraqi security
			 forces definedIn this section, the term Iraqi Security
			 Forces—
				(1)means all security and military personnel
			 of the Iraqi Ministry of Defense and Ministry of Interior, including the Iraqi
			 Army, Special Forces, Navy, Air Force, national and local police, and border
			 security units; and
				(2)includes any Iraqi
			 militia, insurgent forces, or local forces.
				
